IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT

                       ________________________

                              No. 96-6770
                       ________________________
                        D.C. No. CV-95-T-262-N
HENRY C. BAILEY,

                                               Petitioner-Appellant,


                                versus


JOHN E. NAGLE, Warden,
JEFF SESSIONS, Attorney General for
the State of Alabama,
                                               Respondents-Appellees.

                         _ _ _ _ _ _ _ _ _ _

            Appeal from the United States District Court
                 for the Middle District of Alabama
                         _ _ _ _ _ _ _ _ _ _
                        (September 23, 1996)

Before TJOFLAT, Chief Judge, KRAVITCH, HATCHETT, ANDERSON,
EDMONDSON, COX, BIRCH, DUBINA, BLACK, CARNES and BARKETT, Circuit
Judges.


           This appeal is ORDERED to be heard initially by the Court

sitting en banc, limited to the issue of whether a district court

in an action filed pursuant to 28 U.S.C. § 2254, as amended by the

Anti-Terrorism and Effective Death Penalty Act of 1996, has the

authority to grant a certificate of appealability.

           The parties are directed to file with the Clerk's Office

simultaneous briefs limited to this issue, on or before noon, EDT

on October 15, 1996.   No extension of time will be granted.   Briefs

are limited to 25 pages, and no extensions of the page limitations

will be granted.

           Oral argument will be heard on October 23, 1996 in

Atlanta.